6 So.3d 74 (2009)
Richard Calvin JONES, II, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2971.
District Court of Appeal of Florida, Fifth District.
January 27, 2009.
Rehearing Denied April 3, 2009.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
See Jones v. State, 881 So.2d 584 (Fla. 3d DCA 2004).
AFFIRMED.
PALMER, C.J., TORPY and EVANDER, JJ., concur.